HOLSTEIN, Chief Judge.
Movant Steven Ray Parrett appeals from a denial of his motion to vacate his sentence for possession of cocaine in Taney County pursuant to former Rule 27.26.1 Movant’s brief raises two points. He asserts that the preponderance of the evidence demonstrates (1) movant was denied effective assistance of counsel, and (2) mov-ant was under the influence of a controlled substance when he pled guilty, rendering his plea involuntary.
Movant’s brief contains a very short statement of facts. He asserts that he pled guilty to possession of cocaine in Taney County in 1986, he filed a pro se motion for relief in 1987, filed an amended and a second amended motion for post-conviction relief, and, following an evidentiary hearing on December 2, 1988, post-conviction relief was denied. The statement of facts in movant’s brief fails to set forth “facts relevant to the questions presented for determination” on appeal as is required by Rule 84.04(c). Allegations of error not properly briefed shall not be considered on appeal. Therefore, we review only for plain error. Rule 84.13(c).
In support of his points relied on, movant recites favorable testimony of witnesses called on his behalf. He ignores contradictory evidence found in the state’s case and in the record and transcript of the original guilty plea. The trial court specifically found movant’s witnesses to be “less than credible.” Even when uncontradicted, the trial court determines the credibility of the witnesses and is free to disbelieve mov-ant’s evidence. Sanders v. State, 738 S.W.2d 856, 857 (Mo. banc 1987).
A careful review of the record discloses that the findings of fact by the trial court *162are supported by the record and are not clearly erroneous. An extended opinion would be of no precedential value. Accordingly, the judgment is affirmed. Rule 84.-16(b).
CROW, P.J., and GREENE, J., concur.

. References to Rule 27.26 are to Missouri Rules of Court (18th ed. 1987). Unless otherwise indicated, all other rule references are to Missouri Rules of Court (20th ed. 1989).